DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
      Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claims 3-4 and  11-12  are objected to because of the following informalities: 
           Claims 3-4 and  11-12 in line 1, replace “the HARQ feedback ” with “the HARQ feedback delivery”.
        Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4,  7-10,  12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (2021/0051736), Jeon736 hereinafter, in view of 3GPP TSG RAN WG1 Meeting #98bis                                    R1-1910003, Source:  ZTE ,Chongqing, China, October 14th – 20th, 2019, R1-1910003_ZTE hereinafter, further in view of Xiong et al. (2021/0014011), Xiong hereinafter.

Re. Claims 1 and 9, Jeon736 teaches a method performed by a user equipment (UE) for a 2-step random access (RA) 5procedure including a message A (MSGA) and a message B (MSGB) (Fig. 23-34) and a user equipment (UE) (Fig. 23-34, wireless device & Fig. 15, 1502) configured to perform a 2-step random access (RA) procedure including a message A (MSGA) and a message B (MSGB) (Fig. 23-34), the UE comprising: one or more non-transitory computer-readable media (Fig. 15, 1524) having computer-executable instructions embodied thereon; 20at least one processor (Fig. 15, 1518) coupled to the one or more non- transmit, by transmit circuitry, the MSGA of the 2-step random access procedure (Fig. 23-34 & ¶0339 - The wireless device that has the C-RNTI may transmit, to the base station, the C-RNTI (e.g., C-RNTI MAC CE indicating the C-RNTI) via MsgA during the two-step RA procedure.); monitor a MSGB-Radio Network Temporary Identity (RNTI) within a MSGB window (Fig. 23-34 & ¶0339 - The wireless device that transmits the C-RNTI (e.g., C-RNTI MAC CE indicating the C-RNTI) via the MsgA may start to monitor a downlink control channel with a plurality of RNTIs. The plurality of RNTIs may comprise MsgB-RNTI. …. The wireless device may start a MsgB RAR window (or a timer) after or in response to transmitting the MsgA (or Transport block). The wireless device may monitor the control channel during the MsgB RAR window or while the timer is running. The wireless device may stop monitoring, e.g., if the wireless device may receive, via the downlink control channel during the MsgB RAR window or while the timer is running, at least one PDCCH addressed to the C-RNTI and/or MsgB-RNTI (or RA-RNTI)), the MSGB including a success random access response (RAR), the success RAR containing a -36-Attorney Docket No.: US82347 Hybrid Automatic Repeat reQuest (HARQ) Feedback Timing Indicator, a Physical Uplink Control Channel (PUCCH) Resource Indicator, and a UE Contention Resolution Identity (Fig. 13-34 & ¶0329 - a wireless device may start a timer (e.g., RAR window, MsgB window, or contention resolution timer), e.g., after or in response to transmitting Transport block 1342 comprising a contention resolution identifier of the wireless device. The wireless device may determine that the one or more retransmission of MsgA 1331 (e.g., Preambles 1341 and/or Transport block 1342), e.g., if at least one Msg B comprising the contention resolution identifier that the wireless device transmit has not been received until the timer expires). Fig. 13-34 & ¶0352- A two-step RA procedure may support HARQ process for receiving MsgB2. … The wireless device may attempt to receive a second MsgB2 after or in response to transmitting the NACK indicator. The wireless device may decode second MsgB2 successfully. .. The wireless device may repeat this process N times, e.g., until the wireless device successfully decodes the N-th MsgB2 successfully. Fig. 23-34 & ¶0364 – The resource allocation of the first PUCCH may be indicated by the first DCI scheduling the first PDSCH. For example, the first DCI indicates TPC command for the first PUCCH, PUCCH resource indicator, HARQ feedback timing indicator for the first PDSCH. For example, the first DCI may comprise the first downlink assignment for the first PDSCH and the resource allocation of the first PUCCH for the second PDSCH… The third DCI may comprise a third downlink assignment scheduling a DL transmission of a third PDSCH comprising the MsgB2. The third DCI may further comprise a resource allocation of a third PUCCH. For example, the wireless device may transmit ACK or NACK via the third PUCCH if the wireless device decodes the third PDSCH successfully.);
 Yet,  Jeon736 does not expressly teach the MSGB window starting from an earliest symbol of an earliest Physical Downlink Control 25Channel (PDCCH) occasion after an end of the MSGA transmission; receive, by reception circuitry, the MSGB in a first slot in response to the MSGA, determine, by a Media Access Control (MAC) entity, to instruct a lower layer to transmit a HARQ feedback in a second slot in response to the reception of the success RAR, the second slot indicated by the HARQ Feedback Timing Indicator; deliver, by the MAC entity of the UE, the HARQ Feedback Timing Indicator and the PUCCH Resource Indicator to the lower layer; and perform, by the lower layer, a HARQ feedback delivery on an uplink (UL) resource within the second slot determined by the HARQ Feedback Timing Indicator and the PUCCH Resource Indicator.
However, in the analogous art, R1-1910003_ZTE explicitly discloses the MSGB window starting from an earliest symbol of an earliest Physical Downlink Control 25Channel (PDCCH) occasion after an end of the MSGA transmission; receive, by reception circuitry, the MSGB in a first slot in response to the MSGA (§3.1 - 3.1.	MsgB monitoring window… the 2-step RACH monitoring window should start at the first PDCCH opportunity（e.g.at least one symbol）after PUSCH payload of msgA.  Proposal 6: The msgB monitoring window shall start at the first PDCCH opportunity (e.g.at least one symbol) after PUSCH payload of msgA).
736’s invention of a system and a method for reception of split random access response in a wireless communication system operating in LTE or 5G technology to include R1-1910003_ZTE’s invention of two step RACH procedures in 5G technology, because it provides an efficient mechanism in receiving feedback in RACH procedures, saving overheads in transmissions/re-transmissions between serving nodes and user devices in accessing network with diverse applications functioning in 5G NR (new radio) technology. ( §3, R1-1910003_ZTE)
Yet, Jeon736 and R1-1910003_ZTE do not expressly teach determine, by a Media Access Control (MAC) entity, to instruct a lower layer to transmit a HARQ feedback in a second slot in response to the reception of the success RAR, the second slot indicated by the HARQ Feedback Timing Indicator; deliver, by the MAC entity of the UE, the HARQ Feedback Timing Indicator and the PUCCH Resource Indicator to the lower layer; and perform, by the lower layer, a HARQ feedback delivery on an uplink (UL) resource within the second slot determined by the HARQ Feedback Timing Indicator and the PUCCH Resource Indicator.
However, in the analogous art, Xiong explicitly discloses  determine, by a Media Access Control (MAC) entity, to instruct a lower layer to transmit a HARQ feedback in a second slot in response to the reception of the success RAR, 5the second slot indicated by the HARQ Feedback Timing Indicator; deliver, by the MAC entity of the UE, the HARQ Feedback Timing Indicator and the PUCCH Resource Indicator to the lower layer; and perform, by the lower layer, a HARQ feedback delivery on an uplink (UL) resource within the second slot determined by the HARQ Feedback Timing Indicator and the PUCCH 10Resource Indicator. ( Fig. 11-19 & ¶0469 - UE needs to further process a MAC PDU carried by the PDSCH, and determines whether to generate the ACK according to the MAC PDU….… the UE needs to further process the MAC PDU carried by the PDSCH, generates an ACK only after acquiring the success RAR, and prepares to transmit this ACK information on this PUCCH resource. The UE determines the k1 according to the HARQ-ACK timing information indicated in the Msg B RAR PDSCH or RAR PDCCH, and determines uplink slot n+k1 according to the slot where the end position of the received RAR PDSCH is located. ¶0470 -  An uplink slot of a PUCCH for determining the ACK feedback of a MsgB RAR PDSCH is n+k+j+Δ, that is, k1=k+j+Δ, wherein k is an HARQ-ACK timing set predefined by a standard. ¶0471 - a value range of j can reuse the predefined PUSCH timing j, that is, a slot offset from the PDCCH to the PUSCH is K2. Preferably, a group of values of j may be separately defined other than PUSCH timing j. ¶0472 - a value range of Δ can reuse the predefined additional slot offset Δ for the first PUSCH scheduled by the RAR, wherein a slot offset from the UL grant in the RAR to the first PUSCH scheduled by the RAR is K2+Δ . Also, see ¶0475 - ¶0482 (Solution 2 to Solution 6)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jeon736’s invention of a system and a method for reception of split random access response in a wireless communication system operating in LTE or 5G technology  and R1-1910003_ZTE’s invention of two step RACH procedures in 5G technology, because it provides an efficient mechanism in receiving feedback in RACH procedures to include Xiong’s invention of a system and a method for transmitting and receiving signal in 5G communication system, because it provides an efficient  mechanism in determining HARQ-ACK PUCCH uplink slot of a random access procedure, thereby, assists in improving PUCCH resource efficiency in the 5G communication system. (¶0483, Xiong)

Re. Claims 2 and 10, Jeon736, R1-1910003_ZTE and Xiong teach claims 1 and 9.
Jeon teaches wherein the MSG A contains a Common Control Channel (CCCH) MAC Service Data Unit (SDU). (Fig. 4A-B,Fig. 5A-B & ¶0094 - The MAC subheader includes: an SDU length field for indicating the length (e.g., in bytes) of the MAC SDU to which the MAC subheader corresponds; a logical channel identifier (LCID) field for identifying the logical channel from which the MAC SDU originated to aid in the demultiplexing process; Fig. 4A-B,Fig. 5A-B & ¶0095 - A MAC CE may be preceded by a MAC subheader with a similar format as described for MAC SDUs and may be identified with a reserved value in the LCID field that indicates the type of control information included in the MAC CE.  Fig. 13-34 & ¶0338 - The wireless device may transmit, to a base station, MsgA comprising a C-RNTI (e.g., C-RNTI MAC CE),… The MsgA (or Transport block of Msg A) may comprise a C-RNTI MAC CE indicating the C-RNTI to the base station. ……..the wireless device may monitor PDCCH(s) addressed to C-RNTI for a success response of MsgA and monitor PDCCH(s) addressed to the first RNTI (e.g., MsgB-RNTI) for a failure (or fallback) response of MsgA.)

Re. Claims 4 and 12, Jeon736, R1-1910003_ZTE and Xiong teach claims 1 and 9.
Yet, Jeon736 and  R1-1910003_ZTE do not expressly teach wherein the HARQ feedback is transmitted on an UL bandwidth part (BWP).
However, in the analogous art, Xiong explicitly discloses wherein the HARQ feedback is transmitted on an UL bandwidth part (BWP). (Fig. 11-19 & ¶0257 - BWP transmitting the PRACH or PUCCH used for carrying the HARQ-ACK may be configured by the base station, or the BWP transmitting the PRACH or PUCCH used for carrying the HARQ-ACK is an initial BWP, i.e., a UL BWP for the initial random access in the cell where the UE is located, or the UL BWP which is used to transmit the PRACH in step S103 is used to transmit the PRACH or PUCCH carrying the HARQ-ACK).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jeon736’s invention of a system and a method for reception of split random access response in a wireless communication system operating in LTE or 5G technology  and R1-1910003_ZTE’s invention of two step RACH procedures in 5G technology, because it provides an efficient mechanism in receiving feedback in RACH procedures to include Xiong’s invention of a system 

Re. Claims 7 and 15, Jeon736, R1-1910003_ZTE and Xiong teach claims 1 and 9.
Yet, Jeon736 and  R1-1910003_ZTE do not expressly teach wherein the second slot is separated from the first slot by a slot offset in a time domain, and the slot offset is indicated by the HARQ Feedback Timing Indicator.
However, in the analogous art, Xiong explicitly discloses wherein the second slot is separated from the first slot by a slot offset in a time domain, and the slot offset is indicated by the HARQ Feedback Timing Indicator. (Fig. 11-19 & ¶0469 - The UE determines the k1 according to the HARQ-ACK timing information indicated in the Msg B RAR PDSCH or RAR PDCCH, and determines uplink slot n+k1 according to the slot where the end position of the received RAR PDSCH is located. ¶0470 -  An uplink slot of a PUCCH for determining the ACK feedback of a MsgB RAR PDSCH is n+k+j+Δ, that is, k1=k+j+Δ, wherein k is an HARQ-ACK timing set predefined by a standard. ¶0472 - a value range of Δ can reuse the predefined additional slot offset Δ for the first PUSCH scheduled by the RAR, wherein a slot offset from the UL grant in the RAR to the first PUSCH scheduled by the RAR is K2+Δ).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jeon736’s invention of a system and a method for reception of split random access response in a wireless communication system operating in LTE or 5G technology  and R1-1910003_ZTE’s invention of two step RACH procedures in 5G technology, because it provides an efficient mechanism in receiving feedback in RACH procedures to include Xiong’s invention of a system and a method for transmitting and receiving signal in 5G communication system, because it provides an 

  Re. Claims 8 and 16, Jeon736, R1-1910003_ZTE and Xiong teach claims 1 and 9.
Yet, Jeon736 and  R1-1910003_ZTE do not expressly teach wherein the lower layer is a physical (PHY) layer of the UE. 
However, in the analogous art, Xiong explicitly discloses wherein the lower layer is a physical (PHY) layer of the UE.  (Fig. 11-19 & ¶0469 - The UE determines the k1 according to the HARQ-ACK timing information indicated in the Msg B RAR PDSCH or RAR PDCCH, and determines uplink slot n+k1 according to the slot where the end position of the received RAR PDSCH is located. ¶0470 -  An uplink slot of a PUCCH  (physical layer)  for determining the ACK feedback of a MsgB RAR PDSCH  is n+k+j+Δ, that is, k1=k+j+Δ, wherein k is an HARQ-ACK timing set predefined by a standard).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jeon736’s invention of a system and a method for reception of split random access response in a wireless communication system operating in LTE or 5G technology  and R1-1910003_ZTE’s invention of two step RACH procedures in 5G technology, because it provides an efficient mechanism in receiving feedback in RACH procedures to include Xiong’s invention of a system and a method for transmitting and receiving signal in 5G communication system, because it provides an efficient  mechanism in determining HARQ-ACK PUCCH uplink slot of a random access procedure, thereby, assists in improving PUCCH resource efficiency in the 5G communication system. (¶0483, Xiong)


Claims  3 and  11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon736, in view of R1-1910003_ZTE, in view of Xiong,   further in view of  Xing et al. (2022/0053568), Xing hereinafter.

Re. Claims 3 and 11, Jeon736, R1-1910003_ZTE and Xiong teach claims 2 and 10.
Yet, Jeon736, R1-1910003_ZTE and Xiong do not expressly teach wherein the HARQ feedback is transmitted when the UE Contention Resolution Identity in a MAC sub-Packet Data Unit (PDU) of the success RAR matches the CCCH MAC SDU.
However, in the analogous at, Xing explicitly discloses wherein the HARQ feedback is transmitted when the UE Contention Resolution Identity in a MAC sub-Packet Data Unit (PDU) of the success RAR matches the CCCH MAC SDU. (Fig. 6-14 & ¶0368 - When the network device successfully detects a preamble in the MsgA and successfully decodes a PUSCH, the random response message includes a contention resolution identity and first information. The first information includes….information indicating a resource used to feedback an acknowledgement message… Fig. 9a & ¶0400 - The MAC subPDU carrying the contention resolution identity includes a MAC subheader and a MAC CE. ..It can be learned from the table 3 that the MAC CE corresponding to the value 62 of the LCID is the contention resolution identity (UE Contention Resolution Identity). Fig. 9b & ¶0401 - The MAC subPDU includes a MAC subheader and a MAC CE... A value of the LCID is 42. It can be learned from the table 3 that the MAC CE corresponding to the value 42 of the LCID is resource information of the ACK-feedback (ACK-feedback) message. Fig. 10b & ¶0417- If the subheader includes the RAPID, a format of the MAC subPDU in this embodiment may be used to carry the success RAR information …. to support sharing of a MAC subPDU carrying fallback RAR information and a MAC subPDU carrying the success RAR information on a same PDSCH, optionally, the first bit in the first byte in the MAC subPDU (for example, the first “R” bit in an oct 1 in the MAC CE in FIG. 10b) may be used to indicate whether the MAC subPDU is the MAC subPDU carrying the fallback RAR information or the MAC subPDU carrying the success RAR information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jeon736’s invention of a system and a method for reception of split random access response in a wireless communication system operating in LTE or 5G technology  and R1-1910003_ZTE’s invention of two step RACH procedures in 5G technology and  Xiong’s invention of a system and a method for transmitting and receiving signal in 5G communication system to include Xing’s invention of random access method in a 5G (NR, new radio)  technology, because it provides a further enhancement to improve efficiency in performing random access by a terminal device operating in the 5G  wireless communication system. (¶0002-¶0005, Xing)

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon736, in view of R1-1910003_ZTE, in view of Xiong,   further in view of  Jeon et al. (2020/0351801), Jeon801 hereinafter.

Re. Claims 5 and 13, Jeon736, R1-1910003_ZTE and Xiong teach claims 4 and 12.
Yet, Jeon736, R1-1910003_ZTE and Xiong do not expressly teach wherein the UL resource corresponds to one of a list of PUCCH 5resource candidates indicated by the PUCCH Resource Indicator.
However, in the analogous art, Jeon801 explicitly discloses wherein the UL resource corresponds to one of a list of PUCCH 5resource candidates indicated by the PUCCH Resource Indicator. (Fig. 16/Fig. 36 A-B & ¶0556 -  If the PUSCH transmission is scheduled by a DCI format 0_0, and if the wireless device is provided a spatial setting by PUCCH-Spatialrelationinfo for a PUCCH resource with a lowest index for active UL BWP b of each carrier f and serving cell, the wireless device uses the same RS resource index q.sub.d as for a PUCCH transmission in the PUCCH resource with the lowest index).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jeon736’s invention of a system and a method for reception of split random access response in a wireless communication system operating in LTE or 5G technology  and R1-1910003_ZTE’s invention of two step RACH procedures in 5G technology and  Xiong’s invention of a system and a method for transmitting and receiving signal in 5G communication system to include Jeon801’s invention of random access power control method in a 5G (NR, new radio)  technology, because it improves the efficiency of random access procedure operating in unlicensed band as it compensates latency/delay/ performance degradation encountered during LBT failure. (¶0449, Jeon801)




Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon736, in view of R1-1910003_ZTE, in view of Xiong, in view of  Jeon801, further in view of Takeda et al. (2020/0374866), Takeda hereinafter.

Re. Claims 6 and 14, Jeon736, R1-1910003_ZTE and Xiong teach claims 5 and 13.

Yet, Jeon736, R1-1910003_ZTE,  Xiong and Jeon801 do not expressly teach wherein the list of PUCCH resource candidates is preconfigured by a radio resource control (RRC) configuration, the list of PUCCH resource candidates being associated with the UL BWP.
However, in the analogous art, Takeda explicitly discloses wherein the list of PUCCH resource candidates is preconfigured by a radio resource control (RRC) configuration, the list of PUCCH resource candidates being associated with the UL BWP. (Fig.1-10 & ¶0079 - PUCCH resource index is selected independently of the UL BWP's bandwidth and the system bandwidth. For example, information about PUCCH resource indexing (which may be referred to as “information about the association between PUCCH resources and PUCCH resource indices”) may be configured in UE by way of higher layer signaling (for example, RRC signaling), and the UE may determine the association between PUCCH resource and indices based on this information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jeon736’s invention of a system and a method for reception of split random access response in a wireless communication system operating in LTE or 5G technology  and R1-1910003_ZTE’s invention of two step RACH procedures in 5G technology and  Xiong’s invention of a system and a method for transmitting and receiving signal in 5G communication system and Jeon801’s invention of random access power control method in a 5G (NR, new radio)  technology to include Takeda’s invention of a system and a method for selecting PUCCH resources from a plurality of bandwidth parts 












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (2022/0046717); See Abstract,¶0023-¶0026, ¶0056  along with Fig. 1-6.
3GPP TSG RAN WG1 #98; R1-1909726, Prague, Czech Republic, August 26th – 30th, 2019, Source:  Nokia Shanghai Bell, Title: Feature lead summary#1 on 2 step RACH procedures. See §3.6 in page 10 as highlighted.
3GPP TSG RAN WG1 #98bis;R1-1911457, Chongqing, China, October 14th – 18th, 2019, Source: Nokia, Nokia Shanghai Bell, Title: Feature lead summary#21 on 2 step RACH procedures. See §3.6 in page 13  as highlighted.
3GPP TSG RAN WG1 Meeting #98; R1-1908034, Prague, Czech Republic, August 26-30, 2019, Source:	Huawei, HiSilicon, Title:	Discussion on 2-step RACH procedure. See §3.2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467